* Corpus Juris-Cyc. References: Taxation, 37 Cyc, p. 1357, n. 95.
The appellee brought this suit against the appellant to confirm a tax title, which it claims to have to certain land, and from a decree confirming the appellee's title to a part of the land described in its bill of complaint the appellant has brought this case to this court.
The tax sale, under which the appellee claims the land to which its title was confirmed, was made in April, 1910, to an individual who afterwards conveyed the land to the appellee. The appellant's contention is that this tax sale was void, for the reason that prior thereto the land had been sold to the state for taxes, and had not been redeemed therefrom, and therefore was not thereafter subject to assessment and sale for taxes under section 4355, Code of 1906 (section 6989, Hemingway's Code), which provides that "land purchased by the State for taxes shall not again be sold for taxes until redeemed."
The sale of the land to the state for taxes herein invoked is admitted by the appellant to have been void because of a defect in the assessment thereof, but it contends that nevertheless the sale under which the appellee claims is also void, for the reason that the statute applies to both valid and invalid sales. There can be no merit in this contention, for it is manifest that the statute *Page 533 
contemplates a sale of the land and not a mere attempt to make a sale.
Affirmed.